Citation Nr: 0930135	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 
1980 and from September 1986 to November 1999.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied service connection 
for the claimed disabilities.  During the course of the 
appeal, the matter was transferred to the Cleveland, Ohio RO.

In his Appeal to the Board of Veterans' Appeals, the Veteran 
indicated that he wished to testify at a Travel Board 
hearing.  However, he also requested and was granted a 
hearing with a Decision Review Officer (DRO) at the Nashville 
RO.  See May 2006 Hearing Request; January 2007 DRO 
Conference Report.  The Conference Report indicates that the 
Veteran opted to have an informal conference in lieu of a 
personal hearing.  Therefore, the Board finds that the 
Veteran has withdrawn his request for a hearing before a 
member of the Board.

The issue of entitlement to service connection for hepatitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal of a September 2002 
rating decision that denied service connection for 
hypertension and denied reopening a claim for hepatitis.

2.  Evidence received since the September 2002 rating 
decision, when considered with previous evidence of the 
record, does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for hypertension and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  Evidence received since the September 2002 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim for hepatitis and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service 
connection for hypertension and denied reopening the 
Veteran's claim for service connection for hepatitis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been received to reopen a 
claim for service connection for hepatitis.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in February 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter was sent 
again in April 2005 to a corrected address, subsequent to the 
initial adjudication of the Veteran's claim.  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

An additional letter dated May 2006 notified the Veteran of 
the criteria for establishing a disability rating and 
effective date.  Here, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the June 
2007 letter that addressed all notice elements.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated by way of an 
SSOC in January 2008, after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in April 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, private treatment 
records, VA treatment records, and VA authorized examination 
reports have been associated with the claims file.  At his 
informal conference with the DRO, the Veteran indicated that 
records of a hospitalization for hepatitis C at Ford Gordon 
had not been associated with his claim.  However, attempts to 
obtain any such records have not been successful.  See April 
2007 Response to Request for Information; October 2007 
Response to Request for Information.

The Board notes specifically that the Veteran was afforded a 
VA examination for hepatitis in July 2003, and an additional 
VA opinion was provided in November 2003.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As discussed below, however, the 
Board finds that an additional examination is warranted.

The Veteran has not been afforded a VA examination with 
respect to his claim for hypertension.  However, the Board 
has concluded that new and material evidence has not been 
submitted with respect to the Veteran's claim for service 
connection for hypertension.  A VA examination need not be 
provided for the Veteran's claims to reopen.  In the absence 
of new and material evidence submitted by the claimant, the 
duty to assist by affording the Veteran a VA examination is 
not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).

B.  Law and Analysis

1.  New and material evidence

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

The RO initially denied the Veteran's claim for service 
connection for hepatitis in a May 1980 rating decision.  The 
Veteran did not appeal that decision.  In an August 2000 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the Veteran's claim 
for service connection for hepatitis.  In a September 2002 
rating decision, the RO denied service connection for 
hypertension, and found that new and material evidence had 
not been submitted to reopen the Veteran's claim for service 
connection for hepatitis.  

In connection with the current claim, in an April 2005 
decision, the RO reopened the Veteran's claims for service 
connection for hypertension and hepatitis.  Although the RO 
reopened the claim and has adjudicated the issues of 
entitlement to service connection on the merits, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the September 2002 
decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

Hypertension

With respect to the claim for hypertension, at the time of 
the prior denial in September 2002, the evidence of record 
was insufficient to establish a relationship between the 
Veteran's current diagnosis of hypertension and service.  The 
RO noted that the Veteran's service treatment records did not 
show hypertension in service nor was there evidence of 
hypertension with manifestations to a compensable degree 
within one year of the Veteran's service discharge.  
Hypertension was first noted to have been diagnosed in 
December 2000.

Since the prior final decision, evidence has been added to 
the claims file.  The Veteran submitted private treatment 
records dated December 2000 which note the Veteran's 
diagnosis of hypertension.  These records are not new, as 
they were submitted by the Veteran prior to the September 
2002 rating decision.

VA treatment records dated March 2005 have also been added to 
the claims file.  These records also indicate ongoing 
treatment for hypertension.  These records are new, as they 
were not considered at the time of the prior rating decision.  
However, they are not material, as they do not support the 
contention that hypertension was incurred in or related to 
service, and therefore do not raise a reasonable possibility 
of substantiating the Veteran's claim.

Finally, the Veteran testified at an informal conference 
before a DRO.  He stated that he had elevated blood pressure 
during service that was not treated or acknowledged by his 
doctors.  He related his post-service diagnosis of 
hypertension to his military service.  

Essentially, the Board finds that the recently added evidence 
is either cumulative and redundant of the evidence of record 
at the time of the last prior final denial of the claim or is 
not material.  It either duplicates evidence previously of 
record or it does not have any bearing on a nexus between 
current disability and service.  In other words, the 
additional evidence added to the record does not provide any 
medical basis to relate the Veteran's hypertension to 
service.  In addition to the medical evidence being 
duplicative, the Veteran's lay statements as to diagnosis or 
causation may not comprise material evidence.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

To the extent the Veteran's statements and testimony are 
offered as evidence of hypertension related to service, 
although the Veteran is competent to describe having what he 
recalls as elevated blood pressure readings in service, 
hypertension is not a condition under case law where lay 
observation has been found to be competent to establish the 
diagnosis and the determination as to the diagnosis of the 
disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And, a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there is a question of a diagnosis not capable 
of lay observation, which is medical in nature, and of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements as competent evidence to the extent that 
he asserts that he currently has hypertension related to 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the additional evidence is not new and material, the claim 
of service connection for hypertension is not reopened.  As 
the claim is not reopened, the benefit-of-the-doubt standard 
of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


Hepatitis

With respect to the claim for hepatitis, the RO determined 
that the evidence of record at the time of the prior denial 
was insufficient to establish that the Veteran had active 
hepatitis or a current infection with hepatitis C.  In the 
most recent rating decision in September 2002, the RO noted 
that although the Veteran had been treated for hepatitis in 
service and diagnosed with hepatitis C in post-service 
private and VA records, a review of all of the evidence of 
record including appropriate diagnostic tests showed no 
evidence of active hepatitis or current infection with 
hepatitis C.

Since the prior final decision, evidence has been added to 
the claims file.  VA treatment records dated June 2005 noted 
a positive diagnosis of hepatitis A in 2003, with negative 
screenings for hepatitis B and C in 2004.  Private treatment 
records dated July 2005 indicate the Veteran did not have 
hepatitis C, but had a positive diagnosis of hepatitis B, 
based on laboratory testing.  Additional VA treatment records 
dated February 2006 indicate the Veteran's hepatitis tests 
showed previous infections for hepatitis A and B, but that 
these were not active.

The Board finds that the evidence received since the last 
final decision, specifically the positive hepatitis B 
diagnosis in July 2005, is new and material.  Although it is 
unclear whether the July 2005 report is indicative of a past 
exposure to hepatitis B or indicates a more recent active 
process, the Board finds that the evidence raises a 
reasonable possibility of substantiating the Veteran's claim 
because it goes to a previously unestablished fact of whether 
the Veteran has active hepatitis.

ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for hypertension is 
denied.

New and material evidence having been received, the claim for 
service connection for hepatitis is reopened; the appeal is 
granted to this extent only.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In this case, the Veteran was treated during service for 
hepatitis in September 1978 and July 1979.  A biopsy 
conducted in July 1979 indicated chronic hepatitis.  An 
additional biopsy in October 1979 was normal.  There were no 
additional complaints for hepatitis in service, and the 
Veteran's retirement examination was negative for hepatitis.  
Private treatment records dated December 2000 show positive 
diagnoses of hepatitis B and C.  In letters dated March 2001 
and December 2002, the Veteran's private physician indicated 
the Veteran had chronic hepatitis C.  The Veteran was 
afforded a VA examination in December 2001, which diagnosed 
chronic hepatitis C.  Additional VA examinations in August 
2002 and July 2003, as well as a supplemental opinion dated 
November 2003, indicated the Veteran did not have chronic 
hepatitis C or other active hepatitis infections.  In light 
of the newly submitted evidence of a hepatitis B diagnosis in 
July 2005, and considering the "low threshold" established 
by McLendon, the case should be remanded for a medical 
opinion to determine whether the Veteran has hepatitis or 
residuals of hepatitis, and as to whether it is at least as 
likely as not that any such hepatitis or residuals were 
incurred in service.  See 38 C.F.R. § 3.159(c); McLendon, 20 
Vet. App. at 83-86.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any hepatitis infections.  All 
indicated tests and studies should be 
accomplished, and the examiner should 
comply with the instructions below, to 
include an opinion as to whether it is at 
least as likely as not that any current 
hepatitis infection had its onset in or is 
otherwise related to service.  The 
examiner should review the claims file and 
provide a rationale as to any opinions 
expressed.  If an opinion cannot be 
offered without resort to speculation, the 
examiner should state this.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


